UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51531 SUNESIS PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in its Charter) Delaware 94-3295878 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 395 Oyster Point Boulevard, Suite 400 South San Francisco, California 94080 (Address of Principal Executive Offices including Zip Code) (650) 266-3500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).Yes¨Nox The registrant had 75,470,899 shares of common stock, $0.0001 par value per share, outstanding as of July 30, 2015. SUNESIS PHARMACEUTICALS,INC. TABLE OF CONTENTS PageNo. PARTI. FINANCIAL INFORMATION 3 Item1. Financial Statements: 3 Condensed Consolidated Balance Sheets as of June 30, 2015 and December31, 2014 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 20 PARTII. OTHER INFORMATION 21 Item1. Legal Proceedings 21 Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. Mine Safety Disclosures 34 Item5. Other Information 34 Item6. Exhibits 34 Signatures 35 PARTI — FINANCIAL INFORMATION Item1. Financial Statements SUNESIS PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Prepaids and other current assets Total current assets Property and equipment, net 19 42 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued clinical expense Accrued compensation Other accrued liabilities Current portion of deferred revenue Current portion of notes payable Warrant liability Total current liabilities Non-current portion of deferred revenue Non-current portion of notes payable — Commitments Stockholders’ equity: Common stock 7 7 Additional paid-in capital Accumulated other comprehensive loss (5 ) (7 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The condensed consolidated balance sheet as of December31, 2014 has been derived from the audited financial statements as of that date included in the Company’s Annual Report on Form10-K for the year ended December31, 2014. See accompanying notes to condensed consolidated financial statements. 3 SUNESIS PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share amounts) Threemonthsended June 30, Sixmonthsended June 30, (Unaudited) (Unaudited) Revenue: License and other revenue $ Total revenues Operating expenses: Research and development General and administrative Total operating expenses Loss from operations ) Interest expense ) Other income (expense), net ) Net loss ) Unrealized gain (loss) on available-for-sale securities — ) 2 (4 ) Comprehensive loss $ ) $ ) $ ) $ ) Basic and diluted loss per common share: Net loss: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per common share: Basic Diluted Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 4 SUNESIS PHARMACEUTICALS,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Sixmonthsended June 30, (Unaudited) Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile loss to net cash used in operating activities: Stock-based compensation expense Depreciation and amortization 22 11 Amortization of debt discount and debt issuance costs 75 Change in fair value of warrant liability ) Changes in operating assets and liabilities: Prepaids and other assets 54 57 Accounts payable ) ) Accrued clinical expense ) ) Accrued compensation ) ) Other accrued liabilities Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment — ) Purchases of marketable securities ) ) Proceeds from maturities of marketable securities Net cash provided by (used in) investing activities ) Cash flows from financing activities Principal payments on notes payable ) ) Proceeds from issuance of common stock and warrants in underwritten offering, net — Proceeds from issuance of common stock through controlled equity offering facilities, net Proceeds from exercise of warrants, stock options and stock purchase rights Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash activities Fair value of warrants issued in connection with notes payable $ $ — See accompanying notes to condensed consolidated financial statements. 5 SUNESIS PHARMACEUTICALS,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2015 (Unaudited) 1. Company Overview Description of Business Sunesis Pharmaceuticals,Inc. (the “Company” or “Sunesis”) was incorporated in the state of Delaware onFebruary 10, 1998, and its facilities are located in South San Francisco, California. Sunesis is a biopharmaceutical company focused on the development and commercialization of new oncology therapeutics for the treatment of solid and hematologic cancers. The Company’s primary activities since incorporation have been conducting research and development internally and through corporate collaborators, in-licensing and out-licensing pharmaceutical compounds and technology, conducting clinical trials and raising capital. In October 2014, the Company announced the results of a Phase 3, multi-national, randomized, double-blind, placebo-controlled, clinical trial of vosaroxin in combination with cytarabine in patients with relapsed or refractory acute myeloid leukemia (the “VALOR trial”). The trial did not meet its primary endpoint of demonstrating a statistically significant improvement in overall survival. Based upon the results of other predefined analyses of the data and feedback from meetings held in June 2015 with its European Rapporteur and Co-Rapporteur, who are two appointed members of the European Medicines Agency (“EMA”) Committee of Human Medicinal Products, Sunesis plans to file a marketing authorization application (“MAA”) with the EMA as soon as practicable. Based upon a meeting with the U.S. Food and Drug Administration (“FDA”) held in July 2015, the FDA recommended that the Company provide additional clinical evidence prior to any regulatory filing in the U.S. As a result, the Company plans to evaluate regulatory and clinical strategies with the goal of gaining future marketing approval in the U.S.
